USDC IN/ND case 2:21-cv-00093-PPS-JEM document 9 filed 04/14/21 page 1 of 1


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                                HAMMOND DIVISION

FUND RECOVERY SERVICES, LLC, as )
assignee of PRINCETON ALTERNATIVE )
INCOME FUND, LP,                  )
                                  )
       Plaintiff,                 )
                                  )
       v.                         )                  CAUSE NO.: 2:21-CV-93-PPS-JEM
                                  )
RAVIV WOLFE and                   )
KATHERINE WOLFE,                  )
       Defendants.                )

                                             ORDER

       This matter is before the Court on a Motion to Enlarge Time to File Response [DE 8], filed

by Defendant Raviv Wolfe on April 13, 2020. Defendant Raviv Wolfe, proceeding pro se, requests

additional time to file his answer to the Complaint, through May 14, 2021.

       Defendant Raviv Wolfe’s answer was due on April 9, 2021. In his Motion, he explains that

he was out of town when he was served and has not had adequate time to review and research the

Complaint. He also represents that he filed the instant Motion after the deadline passed because he

was under the belief that the extension could be handled via email with opposing counsel. The

Court finds that Defendant Raviv Wolfe’s delay in requesting the extension is excusable and that

there is good cause for extending the deadline. See Fed. R. Civ. P. 6(b)(1).

       Accordingly, the Court hereby GRANTS the Motion to Enlarge Time to File Response

[DE 8] and ORDERS that the deadline for Defendant Raviv Wolfe to file a response to the

Complaint is extended to May 14, 2021.

       SO ORDERED this 14th day of April, 2021.

                                             s/ John E. Martin
                                             MAGISTRATE JUDGE JOHN E. MARTIN
                                             UNITED STATES DISTRICT COURT
cc:    All counsel of record
       Defendant Raviv Wolfe, pro se
